Citation Nr: 0004055	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  95-06 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and friends


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel

INTRODUCTION

The veteran served on active military duty from March 1969 to 
January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO) which continued evaluation of the 
veteran's service-connected PTSD as 30 percent disabling.  
Evaluation was subsequently raised in a February 1995 
decision of the hearing examiner to 50 percent, effective 
from January 25, 1994 (date of receipt of current increased 
rating claim).  The veteran has expressed his desire to 
continue his appeal, and believes he is entitled to 100 
percent disability.  The veteran testified at a personal 
hearing at the RO in January 1995 and at a Travel Board 
hearing before the undersigned Board Member in December 1999.


REMAND

The veteran contends that the evaluation assigned for his 
PTSD should be increased to reflect more accurately the 
severity of his symptomatology.  As a preliminary matter, it 
is noted that the veteran's claim alleges an increase in 
severity of the service-connected disability, and is 
therefore a well-grounded claim for an increased evaluation.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).
 
The veteran's claims file reveals that he has been receiving 
ongoing psychiatric treatment since as early as 1989 at a VA 
medical facility.  The initial diagnosis was schizophrenia, 
and later diagnoses of depression and PTSD were added.  The 
veteran testified at his Travel Board hearing that he 
continues to receive treatment for his PTSD at the Hines VA 
clinic 3 or 4 times per month.  In addition there are 
statements from the veteran's treating social worker and 
physician confirming this ongoing treatment.  The most recent 
treatment records in the claims file are dated in May 1994.  
Recent treatment records are necessary for a fair 
adjudication of the veteran's claim.
The veteran has stated during psychiatric interviews as well 
as during his personal hearings that he has not been employed 
for a number of years.  He elaborated that he was fired from 
certain positions, as he was unable to complete the work in a 
manner satisfactory to his supervisor.  The Board notes that 
at a March 1992 psychiatric evaluation, the veteran stated 
that after graduating from high school, and prior to military 
service, he was fired from a job at a paper mill because he 
could not manage the tasks and did not have the necessary 
skills.  This information raises the question as to whether 
the veteran's inability to maintain employment is exclusively 
due to his PTSD or may be also related to other factors.  In 
addition, the Board notes that the veteran was, in the past, 
diagnosed with other psychiatric illnesses, which are not 
service-connected.  It is the Board's judgment that a more 
thorough psychiatric examination is warranted for the purpose 
of determining the current severity of the veteran's PTSD 
and, to the extent that is possible, to  distinguish service 
and non-service-connected psychiatric symptomatology.  
Caffrey v. Brown, 6 Vet. App. 377 (1994); Green v. Derwinski, 
1 Vet. App. 121 (1991).

Finally, the Board notes that during the pendency of the 
veteran's claim, the regulations pertaining to evaluation of 
mental disorders were amended, effective November 7, 1996.  
See 61 Fed. Reg. 52695-52702 (1996) (presently codified at 38 
C.F.R. §§ 4.125- 4.130 (1999) (hereinafter referred to as 
"current" regulations).  The Court has held that "where 
the law or regulation changes after a claim has been filed or 
reopened but before the ... judicial appeal process has been 
concluded, the version most favorable to appellant should and 
... will apply unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs (Secretary) to do 
otherwise and the Secretary did so."  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).

In light of the foregoing, this case is remanded for the 
following further development:

1.  The RO should obtain copies of all 
clinical treatment records for the 
veteran's PTSD and other psychiatric 
illnesses from the Hines VA clinic, as 
well as from any other VA medical 
facilities where the veteran may have 
received treatment.  All such records 
should be associated with the claims 
file.

2.  Following the completion of #1, the 
veteran should be scheduled for a VA 
examination for mental disorders, 
including PTSD.  The examiner is asked to 
review the claims file prior to 
conducting the examination.  He/she 
should set forth all findings in a 
typewritten report.  Such findings should 
include whether the veteran manifests 
those symptoms set forth in the criteria 
for 70 percent and 100 percent disability 
in the rating code, 38 C.F.R. § 4.130, 
Diagnostic Code 9440.  In addition, the 
examiner is asked to state the extent to 
which the veteran's purported inability 
to maintain employment is due to his PTSD 
symptomatology.  Further, the examiner 
should address to what degree other non-
service connected mental illnesses may 
contribute to the veteran's functional 
impairment, and whether the veteran's 
other mental illnesses are caused by his 
PTSD.

3.  After completion of the above 
development, the RO should readjudicate 
the veteran's claim for an increased 
evaluation.  The RO should evaluate the 
claim under both former and current sets 
of criteria, utilizing whichever code 
allows for the more favorable evaluation 
of the veteran's claim.  If the decision 
remains adverse to the veteran, both he 
and his representative should be 
furnished a supplemental statement of the 
case and afforded an appropriate period 
of time in which to respond thereto.

The purpose of this remand opinion is to obtain additional 
evidence, and the Board herein intimates no opinion as to the 
merits of the claim.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




